DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered. Arguments regarding the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Kunne are persuasive in light of the amendments. Arguments regarding the rejection of claims under 35 U.S.C. 103 as being unpatentable over Frey in view of Noiles have been considered but they are not persuasive. 
Applicant argues the amendment to claim 1 makes it clear that the claimed augment device is for augmenting a prosthesis, and therefore, does not constitute a prosthesis or a part of a prosthesis itself. Applicant argues the sleeve of Frey is intended to receive an insert therefore the sleeve of Frey constitutes a part of a prosthesis itself. This is not persuasive because “An augment device” is broad and could be anything that augments or adds to something else. In regards to Frey, the sleeve augments/adds to the insert which is part of a joint endoprosthesis for a hip, therefore the sleeve of Frey is considered an augment device for a hip joint endoprosthesis. The sleeve of Frey receives and connects to an insert of an endoprosthesis in the same way that applicant’s sleeve receives and connects to a stem of an endoprosthesis. Further, applicant’s arguments rely on language solely recited Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Finally, Frey does disclose an augment device since the device of Frey augments/enhances the insert of the prosthesis. 
Applicant further argues that Frey does not disclose a bending joint as set forth in claim 1 because the zones 4 of the device of Frey are flexible when experiencing expansion or widening, but Frey is silent as to whether the zones 4 would exhibit a corresponding resilient behavior in case of compression. This is not persuasive because the bending joints of Frey are capable of compressing the channel. The bending joints of Frey form “highly flexible zones” as recited in col.1, ll.64-67 and the sleeve is designed to prevent exceeding a permissible resilient range (col.2, ll.30-34) and retain a resiliency sufficient to receive inserts in a subsequent re-operation (col.3, ll.37-40). It is clear that the flexible zones which provide a resilient sleeve are capable of being used to compress the channel since at least after expansion they remain resilient and could return to the initial compressed orientation. This meets the limitation of the bending joint being configured for compression of the channel. Further, the hollow sleeve of Frey, including the bending joints, is formed of metal, specifically titanium (col.3, l.6) which is the same material disclosed by applicant for use in the augment device. The bending joints of Frey are disclosed to have a thickness of 0.5-2 mm (col.3, ll.8). One of ordinary skill in the art would understand that a flexible titanium bending zone having a thickness of 0.5-2 mm would be capable of being bent so as to compress the channel. Applicant argues even if the zones 4 could return to an initial orientation, such an initial orientation cannot be considered as a compressed orientation but only as a relaxed or original orientation. This is not persuasive because even in this argued specific scenario, the at least by some mechanical means. 
Regarding the combination of Frey and Noiles, applicant argues Noiles is silent as to an application of porous material onto planar surfaces or as to any benefits stemming from an application of porous material onto a planar, almost vertical, and non-stepped surface. This is not persuasive because neither Frey nor Noiles comprises planar, vertical surfaces. Both show rounded outer surfaces (see the rounded shape of zones 3 in fig.1 of Frey and the rounded shapes of Noiles in figs. 10 and 11). Further, Frey discloses ribs 5 in zones 3, therefore it is clear that the sleeve of Frey is not planar. Noiles was relied upon to teach the common feature of a porous coating on a bone contacting surface of a device. The claims and rejection do not involve any planar surfaces. 
Applicant argues the stepped design of Noiles directly contravenes the uniform expansion of the sleeve intended by Frey. This is not persuasive because the rejection never suggests adding the stepped design of Noiles to the sleeve of Frey. Again, Noiles was simply relied upon to teach a porous coating for promoting ingrowth, which is conventional in the art of prosthetic devices.
Applicant argues when considering the metal wall of Frey a person of ordinary skill in the art would not add a porous coating as another layer to the metal wall in order to not impede the flexibility for expansion and widening of the wall for which a small wall thickness is disclosed as being essential. This is not persuasive because applicant points to a section of Frey directed to the thinner zones 4 which 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compensator element configured for adjusting a circumference of the sleeve” in claim 8. The means is the compensator element and the function is for adjusting a circumference of the sleeve. No structure is defined for the “compensator element” and this is considered a generic placeholder. The specification discloses that the corresponding structure of the compensator element is two overlapping tongues arranged in a sliding relationship.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-8, 15, 33, 37, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22, 36, and 37 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the reference application. Regarding claims 1 and 2 of the application, see claims 1 and 20 of the reference application. Since claim 20 of the reference application states “at least one bending joint” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least two bending joints as claimed in the instant application since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B). Regarding claims 6, 7, and 37 of the application, see claim 36 of the reference application. Regarding claim 8 of the application, see claim 22 of the reference application. Regarding claim 15 of the application, see claim 1 of the reference application. Regarding claim 33 of the application, the device of claim 20 of the reference application is capable of being used as claimed. Regarding claim 38 of the application, see claim 37 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 34 recites the limitation "the integral hinge" in line 2.  It is unclear which integral hinge this refers to since there are integral “hinges” as recited in claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10-14, 16, 17, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raugel 2008/0262626 (hereafter referred to as Raugel).
Regarding claim 1, Raugel discloses an augment device 10 for a joint endoprosthesis 20 (figs. 2-4; the device 10 augments/adds to the ball component 20 and is therefore considered an augment device for a joint endoprosthesis) comprising a hollow sleeve 10 surrounding a channel 13 extending through the hollow sleeve from a top to a bottom of the hollow sleeve (figs.5, 6, and 11 show a channel extending through the entire sleeve), the hollow sleeve comprising a wall 10 having an inner face 14, an outer face 15, and at least two bending joints (four bending joints formed by slots 40, 40’ and holes 38 as shown in fig.11) configured for compression of the channel (see compression of sleeve and therefore channel in fig.11C as well as par.58 which discloses the sleeve is capable of being compressed), wherein the wall is at least partially comprised of porous material configured for promoting bone ingrowth (pars.67-68 disclose the inner surface or entire sleeve may be porous).
Regarding claim 2, the bending joints are formed by material integral to the sleeve at hinge points around relief holes 38.

Regarding claims 10 and 11, any of holes 38 or portions of slots 40, 40’ (fig.11) may be considered receptacles/recesses for grippers (grippers are not claimed).
Regarding claim 12, slots 40, 40’ form an undercut shape as shown in fig.11.
Regarding claims 13 and 14, holes 38 may be considered alignment holes capable of positioning a jig (fig.11). In which case, the slots could be used as checking marks since they are capable of indicating proper positioning of a jig.
Regarding claims 16 and 17, the top of the sleeve 10, considered a top cover, is formed of a solid material and is an integral part of the sleeve, therefore the top cover and wall form a “unitary element”.
Regarding claim 33, the claim is directed to the intended use of the device. No specific features of the knee joint endoprosthesis are claimed. The device of Raugel is the same as the hollow sleeve of the claimed invention and is therefore capable of being used as a tibial augment.
Regarding claim 37, see fig.11 for diametrically opposed slots/holes being arranged in mirror symmetry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-17, 33, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. 4,961,748 (hereafter referred to as Frey) in view of Noiles 4,846,839 (hereafter referred to as Noiles).
Regarding claims 1 and 15, Frey discloses an augment device comprising a hollow sleeve 1 surrounding a channel extending through the hollow sleeve from a top to a bottom of the hollow sleeve (fig.1), the hollow sleeve comprising a wall having an inner face, an outer face, and at least two bending joints 4 (fig.1 shows seven joints) configured for compression of the channel (figs. 1-3; col.1, l.64-67; col.3, 11.1-5). The thinner material forming the bending joints 4 is flexible and capable of allowing the sleeve to be bent in order to compress the channel. Frey discloses the invention substantially as claimed and as discussed above. Frey further discloses ribs 5 are intended to promote the invasion and ingrowth of tissue (col.3, ll.10-14). However, Frey does not disclose that the wall is at least partially comprised of porous material or that the wall is a sandwich structure having a solid portion and a porous portion, the porous portion forming the outer face and being formed of porous material which is configured for ingrowth of bony material.
Noiles teaches an augment, in the same field of endeavor, wherein a stepped surface of the augment further comprises a porous coating (fig.12) for the purpose of providing a surface into which bone can grow and for enhancing initial frictional engagement between the prosthesis and bone (col.5, ll.23-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a porous coating on the bone contacting outer surfaces of the augment of Frey as taught by Noiles in order to enhance initial frictional engagement with the bone and to enhance bone ingrowth thereby more firmly securing the device to bone. Porous coatings are conventional on prosthetic devices. The device of Frey as modified to include a porous outer coating as 
Regarding claim 2, see figs. 1-3 of Frey wherein the material at bending joints 4 is integral with the wall 3 and is therefore considered an integral hinge.
Regarding claim 34, see fig.3 of Frey which shows an integral hinge comprising an elongated void (located between parts 3) and a strip of solid material 4 spanning each void.
Regarding claim 3, see fig.3 of Frey for portions of strip 4 of the bending joint being oblique with respect to the wall at least where the radius r is located.
Regarding claims 4 and 36, Frey discloses the thickness d of the strip 4 decreases (tapers) toward the apex of the sleeve in col.3, ll.9-10 (see fig.2). The apex is considered a lower portion when the apex of the sleeve is located at the bottom (when flipped over for instance). Applicant’s specification says the reduced bending stiffness is due to the reduced thickness, therefore the same applies to Frey, wherein the reduced thickness of d at the lower portion results in a reduced bending stiffness.
Regarding claims 6 and 7, the device of Frey is capable of compression in the medial-lateral direction and the anterior-posterior direction due to the bending joints being located around the circumference of the sleeve (fig.1).
Regarding claim 10, any of 9, 10, or 12 may be considered receptacles for grippers of a handling tool (Frey figs. 1 and 2).
Regarding claim 11, each of 9, 10, and 12 are recesses (Frey figs. 1 and 2).
Regarding claim 12, receptacle 10 includes an undercut (Frey fig.2).
Regarding claims 13 and 14, holes 9 may be considered alignment holes capable of positioning a jig (Frey fig.1; specifics of the jig are not claimed). Tabs 8 are considered checking marks because they are fixed in relation to the alignment holes 9 and are capable of indicating proper positioning of a jig. Spikes 11 may also be considered checking marks (Frey fig.1; Frey col.3, ll.29-31).

Regarding claim 33, the claim is directed to the intended use of the device. No specific features of the knee joint endoprosthesis are claimed. The device of Frey in view of Noiles is capable of being used as a tibial augment.
Regarding claim 37, see fig.1 of Frey for a plurality of bending joints 4 wherein pairs are arranged in mirror symmetry.
Allowable Subject Matter
Claims 8 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the non-statutory double patenting rejection. Note that claim 8 is interpreted under 35 U.S.C. 112(f) and therefore the compensator element is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, wherein the corresponding structure is disclosed as two overlapping tongues arranged in a sliding relationship, and equivalents thereof.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikhail 5,766,262 discloses a sleeve for a joint endoprosthesis comprising at least two bending joints capable of compressing a channel of the sleeve in figs. 23-32.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774